Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2020

                                     No. 04-20-00389-CV

                      THE CINCINNATI INSURANCE COMPANY,
                                      Appellant
                                         v.
                               Ronnie VILLANUEVA,
                                      Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 18-10-36490-MCV
                          Honorable Maribel Flores, Judge Presiding


                                       ORDER
       Appellant’s motion to extend time to file the appellant’s brief is granted. We order the
appellant’s brief is due November 30, 2020.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court